First, appellant argues that counsel was ineffective for
                stipulating to the admission of the interview and test results from
                polygraph examinations of the victim and appellant. Appellant's claim
                fails to demonstrate deficiency or prejudice. Appellant fails to cite to
                authority in support of his claim that the admission of the evidence
                violated his Fifth Amendment right against self-incrimination.            See
                Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's
                responsibility to present relevant authority and cogent argument; issues
                not so presented need not be addressed by this court."). Moreover,
                appellant's failure to include complete trial transcripts in his appendix
                prevents this court from reviewing the district court's conclusion that
                appellant failed to demonstrate a reasonable probability of a different
                outcome at trial but for counsel's alleged deficient performance. We
                therefore conclude that the district court did not err in denying this claim
                without an evidentiary hearing.
                            Second, appellant argues that counsel was ineffective for
                failing to adequately investigate the victim's and appellant's levels of
                intoxication and provide that information to his expert witness.
                Appellant's bare claim fails to demonstrate prejudice because he does not
                indicate what a more thorough investigation would have revealed,          see
                Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004), and his failure
                to provide complete trial transcripts precludes our review of the district
                court's conclusion that appellant failed to demonstrate prejudice. We
                therefore conclude that the district court did not err in denying this claim
                without an evidentiary hearing.
                            Third, appellant argues that counsel was ineffective for
                stipulating to the admission of evidence proving that appellant fled the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                     jurisdiction to avoid trial. Appellant fails to demonstrate deficiency or
                     prejudice. Appellant neither disputes his flight nor alleges that the State
                     might not have proven it absent the stipulation. Appellant thus fails to
                     demonstrate a reasonable probability of a different outcome absent the
                     stipulation. We therefore conclude that the district court did not err in
                     denying this claim without an evidentiary hearing.
                                 Finally, appellant argues that counsel was ineffective for
                     failing to inform him of an earlier, more favorable guilty-plea offer.
                     Because this claim was not raised before the court below, we decline to
                     consider it on appeal in the first instance.   See Davis v. State, 107 Nev.
600, 606, 817 P.2d 1169, 1173 (1991). Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                         p    oi.otas6
                                                        Parraguirr e
                                                                       tt           ,




                                                                    9 1(as          ,   J.
                                                        Douglas




                     cc: Hon. Robert W. Lane, District Judge
                          David H. Neely, III
                          Nye County District Attorney
                          Nye County Clerk



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    483(o